BONIN, J.,
concurs in the result with reasons.
LThe issue which Ms. lies seeks to litigate is foreclosed to her because the matter has been previously disposed of by final judgment. Thus, any discussion in the majority opinion1 about the proper *1050interpretation or application of La. R.S. 13:5106 B(3)(c) to a private liability insurer of the State of Louisiana, being unnecessary to the disposition of this appeal, is obiter dicta.

. I note that the views expressed in the concurring opinion of Judge Tobias with respect to the interpretation or application of the statute are also beyond what is necessary for this decision, and such views, while interesting, do not possess the quality of binding authority.